DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, and 32 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicks US 2016/0096681.
Regarding claim 1, Wicks discloses a beverage preparation capsule (300) containing a beverage preparation ingredient, the beverage preparation capsule comprising front and back sheets (302, 304) of substantially air and liquid impermeable flexible film material bonded together in face-to-face relationship along a top region, first and second side regions (along top and side edges), and a bottom region to define a chamber (within the capsule) containing the beverage preparation ingredient, wherein said bottom region comprises an outlet channel (outlet edge) (paragraph [0011]) for escape of beverage from the chamber containing the beverage preparation ingredient, wherein at least a region of said outlet channel is filled by a filtration material (filter scrim 316) for filtering said beverage escaping from the chamber, and wherein at least one bond between said front and back sheets of flexible film material comprises a peelable seal (bond 312) that defines a first side boundary (302) of the chamber and a second side boundary (304) of the chamber.  Upon a liquid being injected into the chamber the peelable seal would be capable of peeling apart to expand the chamber (fig. 7) (paragraph [0013], [0075], and [0076]).
Regarding claim 2, Wicks discloses said capsule would have a permanent seal between said front and back sheets along a peripheral edge (similar to that of figs 6 and 7 . . . bonded together along top 409 and side 406,408) (paragraph [0071]) of said beverage preparation capsule.  Since the peelable seal (bond 312) runs transverse between the peripheral edges of the permanent seals of said front and back sheets (fig. 8, reference sign 414 representing a perspective view similar to that of fig. 6, reference sign 312) it is seen that Wicks discloses the peelable seal is positioned inward of the permanent seal.
Regarding claim 3, Wicks discloses the peelable seal extends about 10 mm in from the peripheral edge of the capsule (paragraph [0020]).
Regarding claim 32, Wicks discloses there is a longitudinal axis and the first and second side boundaries of the chamber are located on opposite sides of the longitudinal axis (fig. 3).
Regarding claim 33, Wicks discloses the first and second side boundaries extend along an entirety of a length of the chamber in a direction of the longitudinal axis (fig. 3).
Regarding claim 34, Wicks discloses the capsule has a peripheral edge comprising a top edge, a bottom edge, a first side edge, and a second side edge.  The peelable seal extends from the chamber to the first and second side edges of the peripheral edge of the capsule (fig. 3).
Claims 1, 2, 16, 19, 22, 23, 25 – 27, and 33 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin et al. US 2014/0287104
Regarding claim 1, Austin discloses a beverage preparation capsule (30) containing a beverage preparation ingredient, the beverage preparation capsule comprising front and back sheets (two flexible laminate sheets) of substantially air and liquid impermeable flexible film material bonded together in face-to-face relationship along a top region, first and second side regions (bonding of top and side edges), and a bottom region to define a chamber (37/38) containing the beverage preparation ingredient, wherein said bottom region comprises an outlet channel (unbonded gap) (paragraph [0062]) for escape of beverage from the chamber containing the beverage preparation ingredient, wherein at least a region of said outlet channel is filled by a filtration material (filter element 39) for filtering said beverage escaping from the 
Regarding claim 2, Austin discloses said capsule would have a permanent seal between said front and back sheets along a peripheral edge (similar to that of fig 3) (paragraph [0062] and [0067]) of said beverage preparation capsule.  Since figure 6 is compared to figure 3 it is seen that the seal along said peripheral edge (31) of said capsule shown in figure 3 runs the full length of the peripheral edge and the peelable seal (33) runs transverse between the interior edges of the permanent seals of said front and back sheets (fig. 3).  Thus it is seen that Wicks discloses the peelable seal is positioned inward of the permanent seal.
Regarding claim 16, Austin discloses there would be a permanent transverse seal (36) between said front and back sheets of flexible film material, wherein said permanent transverse seal extends laterally across said capsule between opposed side edges and below a top edge of the capsule, and wherein said permanent transverse seal has a gap defining the outlet channel (paragraph [0062] and fig. 3).
Regarding claim 19, Austin discloses the filtration material (39) is in the form of a plug (rolling up and flattening a sheet of filter sheet material) of filtration material located in said outlet channel (paragraph [0062] and fig. 3).
Regarding claim 22, Austin discloses the filtration material (39) projects from the outlet channel into the chamber containing the beverage preparation ingredient (fig. 3).
Regarding claims 23 and 25, Austin discloses the capsule further comprises an outlet chamber (conditioning chamber 38) in fluid communication with a downstream end of said outlet channel, said outlet chamber sealed by a heat-releasable adhesive (33) for escape of beverage from the capsule (paragraph [0062] and fig. 3).
Regarding claim 26, Austin discloses said capsule has an inlet nozzle (34) in fluid communication with said chamber containing the beverage preparation ingredient for injection of water into the chamber, (paragraph [0062], [0067] and fig. 3).
Regarding claim 27, Austin discloses a method of making a beverage which method comprises inserting a beverage preparation capsule according to claim 1 (from a capsule according to the invention) (paragraph [0110]) into a clamp assembly of a beverage preparation apparatus, the clamp assembly comprising two or more clamp members, at least one clamp member being movable to open and close the clamp assembly, wherein respective inner walls of said clamp members in a closed position define an enclosed space adapted to receive the beverage preparation capsule, the enclosed space has an inlet region for injection of water and an outlet region for escape of a beverage, and the enclosed space of the clamp assembly is larger than the chamber of the capsule containing the beverage preparation ingredient before use (paragraph [0073]).  Further injecting an aqueous liquid into said capsule at a pressure greater than about 1 bar gauge to produce a beverage in said capsule, wherein the peelable seal of the capsule peels apart upon injection of the aqueous liquid such that the chamber of the capsule containing the beverage preparation ingredient expands to 
Regarding claim 32, Austin discloses there is a longitudinal axis and the first and second side boundaries of the chamber are located on opposite sides of the longitudinal axis (fig. 6).
Regarding claim 33, Austin discloses the first and second side boundaries extend along an entirety of a length of the chamber in a direction of the longitudinal axis (fig. 6).
Regarding claim 34, Austin discloses the capsule has a peripheral edge comprising a top edge, a bottom edge, a first side edge, and a second side edge.  The peelable seal extends from the chamber to the first and second side edges of the peripheral edge of the capsule (fig. 6 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 2, 17, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks US 2016/0096681 in view of Larkin US 4,602,910.
Regarding claims 2 and 35, as set forth above in the rejection under 35 U.S.C. 102 (a)(1) Wicks discloses all the limitations of claim 2,  it is The Office’s position that since the peelable seal (bond 312) runs transverse between the peripheral edges of the permanent seals of said front and back sheets (fig. 8, reference sign 414 representing a perspective view similar to that of fig. 6, reference sign 312) it is seen that Wicks discloses the peelable seal is positioned inward of the permanent seal.  In the event that claim 2 can be construed as differing from Wicks in the peelable seal being positioned inward of the permanent seal and with respect to claim 35, Larkin discloses it was well established and conventional in the art to provide flexible capsules with peelable seals (seal area 43) such that the peelable seal is encircling, i.e. completely surrounding an ingredient containing chamber (reference sign 37, 36, and 43) so that the chamber has a second volume (34) that is less than a first volume (primary container 14) and no part of the peelable seal contacts the permanent seal (col. 2, ln 66 – col. 3, ln 36 and fig. 1).  Larkin is providing a peelable seal surrounding the chamber of a capsule for the art recognized function of keeping ingredients contained in a capsule separated in order to protect said ingredients, keep said ingredients from mixing together until the time of use, and to provide a more compact non-expanded configuration until the capsule is to be used which is applicant’s reason for doing so as well.  To therefore modify Wicks and provide a peelable seal surrounding the chamber of the capsule such that no part of the peelable seal contacts the permanent seal to protect said ingredients from mixing together and to provide a more compact non-expanded configuration as taught by 
Claim 17 differs from Wicks in the peelable seal surrounding the chamber and is rejected over Wicks in view of Larkin for the same reasons given above in the rejections of claims 2 and 35.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104
Regarding claim 24, Austin discloses the capsule would further comprise an outlet chamber (conditioning chamber 64) in fluid communication with a downstream end of said outlet channel, said outlet chamber having a bifurcated shape and two outlets (65, 66) located on opposite sides of the capsule and sealed by a heat-releasable adhesive for escape of beverage from the capsule (paragraph [0067] and fig. 6).
Claims 2, 17, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 in view of Larkin US 4,602,910.
Regarding claims 2 and 35, as set forth above in the rejection under 35 U.S.C. 102 (a)(1) Austin discloses all the limitations of claim 2, it is The Office’s position that since the peelable seal (33) runs transverse between the peripheral edges of the permanent seals of said front and back sheets (fig. 3) it is seen that Austin discloses the peelable seal is positioned inward of the permanent seal.  In the event that claim 2 can be construed as differing from Austin in the peelable seal being positioned inward of the permanent seal and with respect to claim 35, Larkin discloses it was well established and conventional in the art to provide flexible capsules with peelable seals (seal area 
Claim 17 differs from Austin in the peelable seal surrounding the chamber and is rejected over Wicks in view of Larkin for the same reasons given above in the rejections of claims 2 and 35.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 in view of VanLoocke et al. US 2008/0240628 as further evidenced by Larkin US 4,602,910 and Gollier et al. US 2004/0078023.
Claim 4 differs from Austin in the peelable seal defining a top boundary of the chamber and a bottom boundary of the chamber so that said peelable seal is encircling the chamber containing the beverage preparation ingredient.  
Claim 5 differs from Austin in the peelable seal dividing the chamber into an upper chamber and a lower chamber at a central section where there is a first preparation ingredient located in the upper chamber, a second preparation ingredient located in the lower chamber and the peelable seal completely encircles both of the upper and lower chambers.
Once it was known to provide a peelable seal in a beverage capsule where said seal would protect the beverage ingredients from deterioration by isolating said ingredients in a sealed environment it is not seen that patentability would be predicated on the particular shape of said seal one would choose to employ.  Nevertheless, VanLoocke discloses it was well established and conventional in the art to provide flexible capsules with peelable seals that would define a top boundary of a chamber and a bottom boundary of the chamber such that the peelable seal is encircling, i.e. completely surrounding an ingredient containing chamber (paragraph [0056] and fig. 15, reference sign 401, 402, and 403).  VanLoocke is employing peelable seals in a capsule to encircle a chamber for the art recognized function of maintaining optimal freshness and increasing the shelf life of stored ingredients and provide easy access to said ingredients when it is desired to use said ingredients by subjecting said peelable seal to an increase in pressure which is applicant’s reason for doing so as well and as such it is also seen that applicant is not the first to do so.  To therefore modify Austin and provide a peelable seal to encircle the chamber as taught by VanLoocke would have been an 
Further regarding claim 5, Austin in view of VanLoocke as further evidenced by Larkin and Gollier discloses there would be an upper chamber (‘628, reference sign 444) and a lower chamber (‘628, reference sign 442).  Regarding the peelable seal completely encircling both of said upper and lower chambers, once it was known to encircle a chamber in a beverage preparation capsule with a peelable seal it is not seen that patentability would be predicated on two, or even more, chambers being completely encircled by said peelable seal the mere duplication of parts, in this case chambers encircled by the same peelable seal, would have no significance unless a new and unexpected result would be produced which is not the case here (MPEP § 2144.04 VI.B.).  Nevertheless, Austin in view of VanLoocke as further evidenced by Larkin and Gollier provides further evidence that more than conventional in the art for there to be two or more components, each component contained in a separate compartment having a peelable seal (‘023, paragraph [0001]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as further evidenced by Furneaux US 2007/0259139.
Claim 13 differs from Austin in reciting a specific peak load seal for the peelable seal.  Furneaux discloses a beverage preparation capsule containing a beverage preparation ingredient and comprising front and back sheets of substantially air and liquid impermeable flexible film material bonded together in a face to face relationship 
Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully and carefully considered but they are not found persuasive.
Regarding Wicks and claim 1 applicant urges that the claim now requires the pressure sensitive seal, i.e. the peelable seal, define first and second side boundaries of the chamber in which the ingredient is contained and that Wicks fails to teach or suggest wherein at least one bond between said front and back sheets of flexible film material comprises a peelable seal that defines a first side boundary of the chamber and a second side boundary of the chamber.  This urging is not deemed persuasive.
As recited in claim 1 the peelable seal if not required to extend vertically along a substantial portion of the first and second side boundaries but need only to touch that is, to be in contact with the first and second side boundaries of the chamber which Wicks does.  Given that Wicks discloses figure 8 is similar to the embodiment of figure 6 it is seen that the ends of the peelable seal 312 (equivalent to 414) would be in contact with both the first and second side boundaries which is all the claim requires and Wicks thereby comprises a peelable seal that defines a first side boundary of the chamber and a second side boundary of the chamber. 
Regarding Austen and claim 1 applicant urges similarly as with the urgings against Wicks and the above comments made with respect to applicant’s urging against Wicks apply here as well.  
Further regarding Austin whilst applicant correctly states that Austin discloses “at least a central region of the bottom seam 33 is bonded with a peelable adhesive that can be released by the action of heat and/or pressure of liquid inside the capsule” that does not mean that Austin is limiting the peelable seal to only a small central region but allows for said peelable seal to run the entire length of said seem (33) to contact edge seams (31), in which case, as above in the response to Wicks Austin reads on the claim.
Applicant also urges that Austin discloses two outlets in figure 6, 65, 66, each of which is sealed with a peelable seal.  This urging is not found persuasive.
Here each seal is bounded by a first and a second side boundary and said peelable seals only need to touch said side boundaries to read on the claims.
Regarding claim 27 applicant urges that the clamp members, i.e. the chamber of Austin is not larger than the chamber of the capsule referring to figures 9 – 11.  This urging is not deemed persuasive.
First it is to be noted that the drawings are not presented to scale.  Further figure 10 appears to show the presence of a capsule, and as seen by the dotted lines, that appears to be smaller than the chamber’s dimensions as well as solid lines showing a conformal fit which would indicate that the capsule is being shown in the chamber in both a before and after use configuration.  It is also seen that Austin discloses the chamber (piston face 142) can form a “comfortable fit around the capsule after brewing and not necessarily before (paragraph 110) which strongly implies, that is makes it inherent that the chamber would be dimensioned such that said chamber would be larger than the capsule prior to the capsules use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        11 December 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792